Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination, in the “Request for Continued Examination (RCE) – 03/21/2022”, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
Examiner's Amendment 

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1-11 and 23 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/5/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

In view of the above, this office action considers claims 1-23 are presented for examination.

Response to Arguments
Applicant’s arguments, see pages 7-8 of Remarks, filed 3/21/2022, with respect to amended claim 1 (and therefore dependent claims 2-23), and have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why 
Regarding amended independent claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a semiconductor device, comprising: “a spacer layer conformally disposed on a portion of the barrier layer and extending onto the nitride layer, wherein the spacer continuously extends between a bottom surface of the compound semiconductor layer and the barrier, and the spacer is in contact with a top surface of the barrier layer; a gate electrode disposed on the compound semiconductor layer; and a pair of source/drain electrodes disposed on opposite sides of the gate electrode, wherein the pair of source/drain electrodes extends through the spacer layer, the nitride layer, and at least a portion of the barrier layer”  in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 1. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 1 is deemed patentable over the prior art.
	Claims 2-23 are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Then et al. (US 20130271208 A1; hereinafter Then) discloses a semiconductor device comprising a spacer layer (130; fig.1A) penetrating partially through nitride layer (109).
Then fails to teach the claimed “a spacer layer conformally disposed on a portion of the barrier layer and extending onto the nitride layer, wherein the spacer continuously extends between a bottom surface of the compound semiconductor layer and the barrier, and the spacer is in contact with a top surface of the barrier layer; a gate electrode disposed on the compound semiconductor layer; and a pair of source/drain electrodes disposed on opposite sides of the gate electrode, wherein the pair of source/drain electrodes extends through the spacer layer, the nitride layer, and at least a portion of the barrier layer” as recited in claim 1.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Thomas can be reached on 5712721864664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898  

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        March 24, 2022